                Case 2:18-cv-01595-MJP Document 1 Filed 11/01/18 Page 1 of 3




 1   Noelle E. Dwarzski, WSBA No. 40041
     McKENZIE ROTHWELL BARLOW
 2     & COUGHRAN, P.S.
     1325 Fourth Ave Suite 910
 3   Seattle, WA 98101
     Telephone: (206) 224-9900
 4   Facsimile: (206) 224-9820
     E-mail: noelled@mrbclaw.com
 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9   BOARDS OF TRUSTEES OF THE
     SOUND HEALTH & WELLNESS
10   TRUST and THE SOUND                                 NO.
     RETIREMENT TRUST (hereafter
11   referred to as Trust Funds),
                                                           COMPLAINT FOR DELINQUENT
12                               Plaintiffs,               FRINGE BENEFIT CONTRIBUTIONS
              v.                                           (ERISA)
13
     BALLARD PLAZA PHARMACY I,
14   INC., UBI No. 602474336,

15                               Defendant.

16

17            For their complaint, plaintiff alleges as follows:

18                                  I.         PARTIES AND JURISDICTION

19            1.          Plaintiffs are the Boards of Trustees of the Sound Health & Wellness Trust and

20   the Sound Retirement Trust (hereafter “Trust Funds”).

21            2.          The Trust Funds are joint labor-management fund created pursuant to Section

22   302(c) of the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 186(c), and the


                                                                                McKENZIE ROTHWELL BARLOW
     COMPLAINT FOR DELINQUENT                                                          & COUGHRAN, P.S.
                                                                                 1325 FOURTH AVE., SUITE 910
     FRINGE BENEFIT CONTRIBUTIONS - 1                                                 SEATTLE, WA 98101
                                                                                          (206) 224-9900
      4200 714 tj171201
                Case 2:18-cv-01595-MJP Document 1 Filed 11/01/18 Page 2 of 3




 1   Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001, et seq. as amended

 2   (“ERISA”).

 3            3.          Defendant Ballard Plaza Pharmacy I, Inc. (hereafter “Ballard Pharmacy”), is a

 4   Washington corporation having a business location at 1801 NW Market Street, Seattle,

 5   Washington 98107.

 6            4.          Jurisdiction is conferred on this court by Section 301 of the LMRA, 29 U.S.C.

 7   § 185, and Section 502 of ERISA, 29 U.S.C. § 1132.

 8            5.          Venue is appropriate in the Division of Seattle, King County, WA under

 9   ERISA § 502(e)(2), 29 U.S.C. §1132(e)(2).

10                 II.       CLAIM FOR RELIEF: DELINQUENT CONTRIBUTIONS

11            6.          At all material times, Ballard Pharmacy was obligated to make employee

12   benefit contributions to the Trust Funds under the terms and conditions set forth in its

13   collective bargaining agreements between Northwest Employee Relations, Inc. and the United

14   Food and Commercial Workers International Union, Local 21 (a labor organization whose

15   members are employed in an industry affecting interstate commerce) and incorporated trust

16   agreements.

17            7.          On or about August 19, 2014, Gary Hedrick of Northwest Employee Relations,

18   Inc., on behalf of Ballard Pharmacy, executed Letters of Understanding with the United Food

19   and Commercial Workers International Union, Local 21 effective August 2014 through

20   January 31, 2017. Attached as Exhibit A to this complaint is a true and correct copies of the

21   Letters of Understanding and Collective Bargaining Agreement (CBA).

22            8.          Ballard Pharmacy has employees for whom employee benefit contributions are


                                                                               McKENZIE ROTHWELL BARLOW
     COMPLAINT FOR DELINQUENT                                                         & COUGHRAN, P.S.
                                                                                1325 FOURTH AVE., SUITE 910
     FRINGE BENEFIT CONTRIBUTIONS - 2                                                SEATTLE, WA 98101
                                                                                         (206) 224-9900
      4200 714 tj171201
                Case 2:18-cv-01595-MJP Document 1 Filed 11/01/18 Page 3 of 3




 1   due under its collectively bargained obligations, but has failed and refused to make the

 2   required monthly contributions. Ballard Pharmacy owes the Trust Funds a total of $11,352.38

 3   comprised of $8,485.95 in unpaid contributions, $848.60 in liquidated damages, $1,917.84 in

 4   interest, and $100 in referral attorney fees for the audit period of June 1, 2015 through

 5   November 30, 2017.

 6            9.          Under the terms of the trust agreements creating the Trust Funds and under

 7   federal statutory law, Ballard Pharmacy is obligated to pay liquidated damages, interest,

 8   reasonable attorney’s fees, and costs and expenses of suit.

 9            WHEREFORE, Plaintiff Trust Funds pray for a money judgment against Ballard Plaza

10   Pharmacy I, Inc. as follows:

11                  •     $11,352.38 comprised of $8,485.95 in unpaid contributions, $848.60 in
                          liquidated damages, $1,917.84 in interest, and $100 in referral attorney fees
12                        for the audit period of June 1, 2015 through November 30, 2017;

13                  •     For liquidated damages, reasonable attorneys fees, costs, and
                          expenses of suit; and
14
                    •     For such other and further relief as this Court deems just and
15                        equitable.
16                        DATED THIS 1st day of November, 2018.
17                                                     s/ Noelle E. Dwarzski
                                                      Noelle E. Dwarzski, WSBA # 40041
18                                                    McKENZIE ROTHWELL BARLOW
                                                        & COUGHRAN, P.S.
19                                                    Attorneys for Plaintiff Trust Funds
20

21

22


                                                                               McKENZIE ROTHWELL BARLOW
     COMPLAINT FOR DELINQUENT                                                         & COUGHRAN, P.S.
                                                                                1325 FOURTH AVE., SUITE 910
     FRINGE BENEFIT CONTRIBUTIONS - 3                                                SEATTLE, WA 98101
                                                                                         (206) 224-9900
      4200 714 tj171201
